Exhibit 10.02
THE HARTFORD 2010 INCENTIVE STOCK PLAN:
ADMINISTRATIVE RULES
ADOPTED BY THE COMPENSATION AND PERSONNEL COMMITTEE
OF THE HARTFORD FINANCIAL SERVICES GROUP, INC.
RELATING TO AWARDS FOR KEY EMPLOYEES
Set forth below are the Administrative Rules (“Rules”) which have been adopted
by the Compensation and Personnel Committee (the “Committee”) of the Board of
Directors of The Hartford Financial Services Group, Inc. (the “Company”) for the
administration under The Hartford 2010 Incentive Stock Plan (the “Plan”) of
Awards (as such term is defined in the Plan) for Key Employees of the Company.
These Rules have been adopted in accordance with the Plan which grants the
Committee full discretion and authority to interpret, construe and administer
the Plan and any part thereof. Any or all Rules outlined in this document may be
amended, changed, or suspended by the Committee at any time without prior notice
to Key Employees participating in the Plan. In the event of any conflict between
these Rules and the provisions of the Plan, the Plan shall prevail. Capitalized
terms used herein shall have the meanings specified herein or assigned by the
Plan.

  1.  
Awards to Tier 1 and 2 and Section 16 Executives: Awards for Tier 1 and Tier 2
executives and executive officers (as defined in Section 16 of the Act and as
designated by the Board of Directors) shall be made by the Committee, or by the
Committee Chairman subject to subsequent ratification by the Committee,
    2.  
Awards to Other Key Employees: Pursuant to Section 11(d) of the Plan, and to the
extent not inconsistent with the Plan, the Committee hereby delegates its
authority to the Chief Executive Officer or the Executive Vice President, Human
Resources of the Company (or other person holding a similar position) to grant
Awards of Restricted Stock or Restricted Units (and to determine all matters
related thereto) to Key Employees in Tier 3 and below who are not executive
officers (as defined above) after the date the Committee makes its annual Awards
of Restricted Units to Key Employees, as follows:

An Award of Restricted Stock or Restricted Units to a Key Employee under this
Rule shall be based upon the following guidelines, unless special circumstances
(such as the need to compensate a Key Employee for incentive awards from a prior
employer that are forfeited in connection with his or her employment by the
Company) warrant deviation from such guidelines:

  •  
in the case of Restricted Units, a guideline Award value up to the target annual
Award amount applicable to the Key Employee, and, in the case of Restricted
Stock, a guideline award value up to 100% of the Key Employee’s base salary

  •  
guideline Award vesting pursuant to which the restrictions on an Award lapse
either on the third anniversary of the date of award, or in accordance with the
schedule applicable to the most recent Awards approved by the Committee for Key
Employees.

 

 



--------------------------------------------------------------------------------



 



Awards granted pursuant to the authority delegated hereunder shall be
periodically reported to the Committee.

  3.  
Termination Rules for Restricted Units. Pursuant to the discretion granted to
the Committee with respect to vesting of Restricted Units, if a Key Employee
(including an executive officer and/or a Tier 1 or Tier 2 executive) terminates
employment with all Participating Companies during a Restriction Period because
of (a) death, (b) Total Disability, or (c) his or her termination of employment
due to Retirement, that Key Employee shall be entitled, following the end of the
applicable Restriction Period, to a prorated payment in settlement of such
Restricted Units, with such proration based on the portion of the Restriction
Period during which the Key Employee was employed by a Participating Company.
    4.  
Termination Rules for Restricted Stock. Pursuant to the discretion granted to
the Committee with respect to vesting of Restricted Stock, if a Key Employee
terminates employment with all Participating Companies during a Restriction
Period, the restrictions applicable to the shares of Restricted Stock awarded to
such Key Employee shall not lapse upon such termination of employment (and the
shares of Restricted Stock shall not become vested) except as may be otherwise
provided in Section 9 of the Plan (regarding a Change of Control) or such Key
Employee’s Award Document, or as may be specifically approved by the Committee,
regardless of the reason for such termination of employment.
    5.  
Crediting of Dividend Equivalents to Restricted Units. Pursuant to Section 7(g)
of the Plan, the Restricted Unit account of a Key Employee shall be credited
with Dividend Equivalents during the Restriction Period, which shall be subject
to the same terms and conditions (and become payable and be paid) as the
Restricted Units to which they relate. All Dividend Equivalents payable in
respect of Restricted Units shall be deemed reinvested in that number of
Restricted Units determined based on the Fair Market Value on the date the
corresponding dividend on the Stock is payable to stockholders.
    6.  
Termination of Awards. The Committee may in its sole discretion terminate in
whole or in part such portion of a Key Employee’s Award of Restricted Stock,
Restricted Units, Performance Shares, Options, or Rights as has not at the time
of such termination become vested or with respect to which any applicable
Performance Period or Restriction Period has not lapsed, if the Committee
determines that such Key Employee is not performing satisfactorily the duties to
which he or she was assigned (or duties of at least equal responsibility) on the
date the Award was made to the Key Employee.

 

 



--------------------------------------------------------------------------------



 



  7.  
Definition of Total Disability. A “Key Employee” shall be deemed to have
terminated employment by reason of Total Disability for purposes of the Plan if
the Key Employee becomes entitled to receipt of long term disability benefits
under the Company’s Long-Term Disability Benefits Plan for Salaried Employees.
    8.  
Tax Withholding. Federal, state and local income or other taxes to be withheld
with respect to Awards for a Key Employee shall be satisfied by retaining Stock
otherwise deliverable to the Key Employee in an amount sufficient to satisfy the
withholding obligations applicable in respect of such Awards, unless other
arrangements satisfactory to the Executive Vice President, Human Resources are
made for withholding.

 

 